


Exhibit 10.19

 

INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT is made and entered into as of the            day
of                     , 20         (“Agreement”), by and between The Macerich
Company, a Maryland corporation (the “Company”), and
                                                 (“Indemnitee”).

 

WHEREAS, at the request of the Company, Indemnitee currently serves as a
[director] [and] [officer] of the Company and may, therefore, be subjected to
claims, suits or proceedings arising as a result of his service; and

 

WHEREAS, as an inducement to Indemnitee to continue to serve as such [director]
[and] [officer], the Company has agreed to indemnify and to advance expenses and
costs incurred by Indemnitee in connection with any such claims, suits or
proceedings, to the maximum extent permitted by law; and

 

WHEREAS, the parties by this Agreement desire to set forth their agreement
regarding indemnification and advance of expenses;

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

 

Section 1.                                            Definitions.  For purposes
of this Agreement:

 


(A)                                  “CHANGE IN CONTROL” SHALL HAVE THE SAME
MEANING AS THE TERM “CHANGE IN CONTROL EVENT” UNDER THE COMPANY’S 2003 EQUITY
INCENTIVE PLAN, AS THAT TERM MAY BE REVISED FROM TIME TO TIME.


 


(B)                                 “CORPORATE STATUS” MEANS THE STATUS OF A
PERSON AS A PRESENT OR FORMER DIRECTOR, OFFICER, EMPLOYEE OR AGENT OF THE
COMPANY OR AS A DIRECTOR, TRUSTEE, OFFICER, PARTNER, MANAGER, MANAGING MEMBER,
FIDUCIARY, EMPLOYEE OR AGENT OF ANY OTHER FOREIGN OR DOMESTIC CORPORATION,
PARTNERSHIP, LIMITED LIABILITY COMPANY, JOINT VENTURE, TRUST, EMPLOYEE BENEFIT
PLAN OR OTHER ENTERPRISE THAT SUCH PERSON IS OR WAS SERVING IN SUCH CAPACITY AT
THE REQUEST OF THE COMPANY.  AS A CLARIFICATION AND WITHOUT LIMITING THE
CIRCUMSTANCES IN WHICH INDEMNITEE MAY BE SERVING AT THE REQUEST OF THE COMPANY,
SERVICE BY INDEMNITEE SHALL BE DEEMED TO BE AT THE REQUEST OF THE COMPANY IF
INDEMNITEE SERVES OR SERVED AS A DIRECTOR, TRUSTEE, OFFICER, PARTNER, MANAGER,
MANAGING MEMBER, FIDUCIARY, EMPLOYEE OR AGENT OF ANY CORPORATION, PARTNERSHIP,
LIMITED LIABILITY COMPANY, JOINT VENTURE, TRUST, EMPLOYEE BENEFIT PLAN OR OTHER
ENTERPRISE OF WHICH (I) A MAJORITY OF THE VOTING POWER OR EQUITY INTEREST IS
OWNED DIRECTLY OR INDIRECTLY BY THE COMPANY OR (II) THE MANAGEMENT IS CONTROLLED
DIRECTLY OR INDIRECTLY BY THE COMPANY.


 


(C)                                  “DISINTERESTED DIRECTOR” MEANS A DIRECTOR
OF THE COMPANY WHO IS NOT AND WAS NOT A PARTY TO THE PROCEEDING IN RESPECT OF
WHICH INDEMNIFICATION AND/OR ADVANCE OF EXPENSES IS SOUGHT BY INDEMNITEE.


 


(D)                                 “EFFECTIVE DATE” MEANS THE DATE SET FORTH IN
THE FIRST PARAGRAPH OF THIS AGREEMENT.

 

--------------------------------------------------------------------------------


 


(E)                                  “EXPENSES” SHALL INCLUDE ANY AND ALL
REASONABLE AND OUT-OF-POCKET ATTORNEYS’ FEES AND COSTS, RETAINERS, COURT COSTS,
TRANSCRIPT COSTS, FEES OF EXPERTS, WITNESS FEES, TRAVEL EXPENSES, DUPLICATING
COSTS, PRINTING AND BINDING COSTS, TELEPHONE CHARGES, POSTAGE, DELIVERY SERVICE
FEES, FEDERAL, STATE, LOCAL OR FOREIGN TAXES IMPOSED ON INDEMNITEE AS A RESULT
OF THE ACTUAL OR DEEMED RECEIPT OF ANY PAYMENTS UNDER THIS AGREEMENT, ERISA
EXCISE TAXES AND PENALTIES AND OTHER DISBURSEMENTS OR EXPENSES INCURRED IN
CONNECTION WITH PROSECUTING, DEFENDING, PREPARING TO PROSECUTE OR DEFEND,
INVESTIGATING, BEING OR PREPARING TO BE A WITNESS IN OR OTHERWISE PARTICIPATING
IN A PROCEEDING.  EXPENSES SHALL ALSO INCLUDE EXPENSES INCURRED IN CONNECTION
WITH ANY APPEAL RESULTING FROM ANY PROCEEDING INCLUDING, WITHOUT LIMITATION, THE
PREMIUM, SECURITY FOR AND OTHER COSTS RELATING TO ANY COST BOND SUPERSEDEAS BOND
OR OTHER APPEAL BOND OR ITS EQUIVALENT.


 


(F)                                    “INDEPENDENT COUNSEL” MEANS A LAW FIRM,
OR A MEMBER OF A LAW FIRM, THAT IS EXPERIENCED IN MATTERS OF CORPORATION LAW AND
NEITHER IS, NOR IN THE PAST FIVE YEARS HAS BEEN, RETAINED TO REPRESENT:  (I) THE
COMPANY OR INDEMNITEE IN ANY MATTER MATERIAL TO EITHER SUCH PARTY (OTHER THAN
WITH RESPECT TO MATTERS CONCERNING INDEMNITEE UNDER THIS AGREEMENT OR OF OTHER
INDEMNITEES UNDER SIMILAR INDEMNIFICATION AGREEMENTS), OR (II) ANY OTHER PARTY
TO OR PARTICIPANT OR WITNESS IN THE PROCEEDING GIVING RISE TO A CLAIM FOR
INDEMNIFICATION OR ADVANCE OF EXPENSES HEREUNDER.  NOTWITHSTANDING THE
FOREGOING, THE TERM “INDEPENDENT COUNSEL” SHALL NOT INCLUDE ANY PERSON WHO,
UNDER THE APPLICABLE STANDARDS OF PROFESSIONAL CONDUCT THEN PREVAILING, WOULD
HAVE A CONFLICT OF INTEREST IN REPRESENTING EITHER THE COMPANY OR INDEMNITEE IN
AN ACTION TO DETERMINE INDEMNITEE’S RIGHTS UNDER THIS AGREEMENT.


 


(G)                                 “PROCEEDING” INCLUDES ANY THREATENED,
PENDING OR COMPLETED ACTION, SUIT, ARBITRATION, ALTERNATE DISPUTE RESOLUTION
MECHANISM, INVESTIGATION, INQUIRY, ADMINISTRATIVE HEARING OR ANY OTHER
PROCEEDING, WHETHER BROUGHT BY OR IN THE RIGHT OF THE COMPANY OR OTHERWISE AND
WHETHER OF A CIVIL (INCLUDING INTENTIONAL OR UNINTENTIONAL TORT CLAIMS),
CRIMINAL, ADMINISTRATIVE OR INVESTIGATIVE (FORMAL OR INFORMAL) NATURE, INCLUDING
ANY APPEAL THEREFROM, EXCEPT ONE PENDING OR COMPLETED ON OR BEFORE THE EFFECTIVE
DATE, UNLESS OTHERWISE SPECIFICALLY AGREED IN WRITING BY THE COMPANY AND
INDEMNITEE.  IF INDEMNITEE REASONABLY BELIEVES THAT A GIVEN SITUATION MAY LEAD
TO OR CULMINATE IN THE INSTITUTION OF A PROCEEDING, SUCH SITUATION SHALL ALSO BE
CONSIDERED A PROCEEDING.


 

Section 2.                                            Services by Indemnitee. 
Indemnitee will serve as a [director] [and] [officer] of the Company.  However,
this Agreement shall not impose any obligation on Indemnitee or the Company to
continue Indemnitee’s service to the Company beyond any period otherwise
required by law or by other agreements or commitments of the parties, if any. 
This Agreement shall not be deemed an employment contract between the Company
(or any other entity) and Indemnitee.  This Agreement shall continue in force
after Indemnitee has ceased to serve as a [director] [and] [officer] of the
Company in accordance with Section 18(a) of this Agreement.

 

Section 3.                                            General.  The Company
shall indemnify, and advance Expenses to, Indemnitee (a) as provided in this
Agreement and (b) otherwise to the maximum extent permitted by Maryland law in
effect on the Effective Date and as amended from time to time; provided,
however, that no change in Maryland law shall have the effect of reducing the
benefits available to Indemnitee hereunder based on Maryland law as in effect on
the Effective Date.  The rights of

 

2

--------------------------------------------------------------------------------


 

Indemnitee provided in this Section 3 shall include, without limitation, the
rights set forth in the other sections of this Agreement, including any
additional indemnification permitted by Section 2-418(g) of the Maryland General
Corporation Law (the “MGCL”).


 

Section 4.                                            Standard for
Indemnification.  If, by reason of Indemnitee’s Corporate Status, Indemnitee is,
or is threatened to be, made a party to any Proceeding, Indemnitee shall be
indemnified against all judgments, penalties, fines and amounts paid in
settlement and all Expenses actually and reasonably incurred by him or on his
behalf in connection with any such Proceeding unless it is established that
(a) the act or omission of Indemnitee was material to the matter giving rise to
the Proceeding and (i) was committed in bad faith or (ii) was the result of
active and deliberate dishonesty, (b) Indemnitee actually received an improper
personal benefit in money, property or services or (c) in the case of any
criminal Proceeding, Indemnitee had reasonable cause to believe that his conduct
was unlawful.


 

Section 5.                                            Certain Limits on
Indemnification.  Notwithstanding any other provision of this Agreement (other
than Section 6), Indemnitee shall not be entitled to:

 


(A)                                  INDEMNIFICATION HEREUNDER IF THE PROCEEDING
WAS ONE BY OR IN THE RIGHT OF THE COMPANY AND INDEMNITEE IS ADJUDGED TO BE
LIABLE TO THE COMPANY;


 


(B)                                 INDEMNIFICATION HEREUNDER IF INDEMNITEE IS
ADJUDGED TO BE LIABLE ON THE BASIS THAT PERSONAL BENEFIT WAS IMPROPERLY RECEIVED
IN ANY PROCEEDING CHARGING IMPROPER PERSONAL BENEFIT TO INDEMNITEE, WHETHER OR
NOT INVOLVING ACTION IN THE INDEMNITEE’S CORPORATE STATUS; OR


 


(C)                                  INDEMNIFICATION OR ADVANCEMENT OF EXPENSES
HEREUNDER IF THE PROCEEDING WAS BROUGHT BY INDEMNITEE UNLESS: (I) THE PROCEEDING
WAS BROUGHT TO ENFORCE INDEMNIFICATION UNDER THIS AGREEMENT, AND THEN ONLY TO
THE EXTENT IN ACCORDANCE WITH AND AS AUTHORIZED BY SECTION 12 OF THIS AGREEMENT,
OR (II) THE COMPANY’S CHARTER OR BYLAWS, A RESOLUTION OF THE STOCKHOLDERS
ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS OR OF THE BOARD OF
DIRECTORS OR AN AGREEMENT APPROVED BY THE BOARD OF DIRECTORS TO WHICH THE
COMPANY IS A PARTY EXPRESSLY PROVIDE OTHERWISE.


 

Section 6.                                            Court-Ordered
Indemnification.  Notwithstanding any other provision of this Agreement, a court
of appropriate jurisdiction, upon application of Indemnitee and such notice as
the court shall require, may order indemnification in the following
circumstances:


 


(A)                                  IF IT DETERMINES INDEMNITEE IS ENTITLED TO
REIMBURSEMENT UNDER SECTION 2-418(D)(1) OF THE MGCL, THE COURT SHALL ORDER
INDEMNIFICATION, IN WHICH CASE INDEMNITEE SHALL BE ENTITLED TO RECOVER THE
EXPENSES OF SECURING SUCH REIMBURSEMENT; OR


 


(B)                                 IF IT DETERMINES THAT INDEMNITEE IS FAIRLY
AND REASONABLY ENTITLED TO INDEMNIFICATION IN VIEW OF ALL THE RELEVANT
CIRCUMSTANCES, WHETHER OR NOT INDEMNITEE (I) HAS MET THE STANDARDS OF CONDUCT
SET FORTH IN SECTION 2-418(B) OF THE MGCL OR (II) HAS BEEN ADJUDGED LIABLE FOR
RECEIPT OF AN IMPROPER PERSONAL BENEFIT UNDER SECTION 2-418(C) OF THE MGCL, THE
COURT MAY ORDER SUCH INDEMNIFICATION AS THE COURT SHALL DEEM PROPER.  HOWEVER,
INDEMNIFICATION WITH RESPECT TO ANY PROCEEDING BY OR IN THE RIGHT OF THE COMPANY
OR IN WHICH LIABILITY SHALL HAVE BEEN

 

3

--------------------------------------------------------------------------------


 


ADJUDGED IN THE CIRCUMSTANCES DESCRIBED IN SECTION 2-418(C) OF THE MGCL SHALL BE
LIMITED TO EXPENSES.


 

Section 7.                                            Indemnification for
Expenses of a Party Who is Wholly or Partly Successful.  Notwithstanding any
other provision of this Agreement, and without limiting any such provision, to
the extent that Indemnitee is, by reason of his Corporate Status, made a party
to (or otherwise becomes a participant in) any Proceeding and is successful, on
the merits or otherwise, in the defense of such Proceeding, Indemnitee shall be
indemnified for all Expenses actually and reasonably incurred by him or on his
behalf in connection therewith.  If Indemnitee is not wholly successful in such
Proceeding but is successful, on the merits or otherwise, as to one or more but
less than all claims, issues or matters in such Proceeding, the Company shall
indemnify Indemnitee under this Section 7 for all Expenses actually and
reasonably incurred by him or on his behalf in connection with each such claim,
issue or matter, allocated on a reasonable and proportionate basis.  For
purposes of this Section 7 and without limitation, the termination of any claim,
issue or matter in such a Proceeding by dismissal, with or without prejudice,
shall be deemed to be a successful result as to such claim, issue or matter.


 

Section 8.                                            Indemnification for
Expenses of a Witness.  Notwithstanding any other provision of this Agreement,
to the extent that Indemnitee is or may be, by reason of his Corporate Status,
made a witness or otherwise asked to participate in any Proceeding, whether
instituted by the Company or any other party, and to which Indemnitee is not a
party, he shall be advanced all reasonable Expenses and indemnified against all
Expenses actually and reasonably incurred by him or on his behalf in connection
therewith.


 

Section 9.                                            Advance of Expenses.  If,
by reason of Indemnitee’s Corporate Status, Indemnitee is, or is threatened to
be, made a party to or a witness or other participant in any Proceeding, the
Company shall, without requiring a preliminary determination of Indemnitee’s
ultimate entitlement to indemnification hereunder, advance all reasonable
Expenses incurred by or on behalf of Indemnitee in connection with such
Proceeding within ten days after the receipt by the Company of a statement or
statements requesting such advance or advances from time to time, whether prior
to or after final disposition of such Proceeding.  Such statement or statements
shall reasonably evidence the Expenses incurred by Indemnitee and shall include
or be preceded or accompanied by a written affirmation by Indemnitee of
Indemnitee’s good faith belief that the standard of conduct necessary for
indemnification by the Company as authorized by law and by this Agreement has
been met and a written undertaking by or on behalf of Indemnitee, in
substantially the form attached hereto as Exhibit A or in such form as may be
required under applicable law as in effect at the time of the execution thereof,
to reimburse the portion of any Expenses advanced to Indemnitee relating to
claims, issues or matters in the Proceeding as to which it shall ultimately be
established that the standard of conduct has not been met and which have not
been successfully resolved as described in Section 7 of this Agreement.  To the
extent that Expenses advanced to Indemnitee do not relate to a specific claim,
issue or matter in the Proceeding, such Expenses shall be allocated on a
reasonable and proportionate basis.  The undertaking required by this Section 9
shall be an unlimited general obligation by or on behalf of Indemnitee and shall
be accepted without reference to Indemnitee’s financial ability to repay such
advanced Expenses and without any requirement to post security therefor.

 

4

--------------------------------------------------------------------------------


 

Section 10.                                      Procedure for Determination of
Entitlement to Indemnification.


 


(A)                                  TO OBTAIN INDEMNIFICATION UNDER THIS
AGREEMENT, INDEMNITEE SHALL SUBMIT TO THE COMPANY A WRITTEN REQUEST, INCLUDING
THEREIN OR THEREWITH SUCH DOCUMENTATION AND INFORMATION AS IS REASONABLY
AVAILABLE TO INDEMNITEE AND IS REASONABLY NECESSARY TO DETERMINE WHETHER AND TO
WHAT EXTENT INDEMNITEE IS ENTITLED TO INDEMNIFICATION.  INDEMNITEE MAY SUBMIT
ONE OR MORE SUCH REQUESTS FROM TIME TO TIME AND AT SUCH TIME(S) AS INDEMNITEE
DEEMS APPROPRIATE IN HIS SOLE DISCRETION.  THE OFFICER OF THE COMPANY RECEIVING
ANY SUCH REQUEST FROM INDEMNITEE SHALL, PROMPTLY UPON RECEIPT OF SUCH A REQUEST
FOR INDEMNIFICATION, ADVISE THE BOARD OF DIRECTORS IN WRITING THAT INDEMNITEE
HAS REQUESTED INDEMNIFICATION.


 


(B)                                 UPON WRITTEN REQUEST BY INDEMNITEE FOR
INDEMNIFICATION PURSUANT TO SECTION 10(A) HEREOF, A DETERMINATION, IF REQUIRED
BY APPLICABLE LAW, WITH RESPECT TO INDEMNITEE’S ENTITLEMENT THERETO SHALL
PROMPTLY BE MADE IN THE SPECIFIC CASE: (I) IF A CHANGE IN CONTROL SHALL HAVE
OCCURRED, BY INDEPENDENT COUNSEL, IN A WRITTEN OPINION TO THE BOARD OF
DIRECTORS, A COPY OF WHICH SHALL BE DELIVERED TO INDEMNITEE, WHICH INDEPENDENT
COUNSEL SHALL BE SELECTED BY THE INDEMNITEE AND APPROVED BY THE BOARD OF
DIRECTORS IN ACCORDANCE WITH SECTION 2-418(E)(2)(II) OF THE MGCL, WHICH APPROVAL
WILL NOT BE UNREASONABLY WITHHELD; OR (II) IF A CHANGE IN CONTROL SHALL NOT HAVE
OCCURRED, (A) BY THE BOARD OF DIRECTORS BY A MAJORITY VOTE OF A QUORUM
CONSISTING OF DISINTERESTED DIRECTORS OR, IF SUCH A QUORUM CANNOT BE OBTAINED,
THEN BY A MAJORITY VOTE OF A DULY-AUTHORIZED COMMITTEE OF THE BOARD OF DIRECTORS
CONSISTING SOLELY OF ONE OR MORE DISINTERESTED DIRECTORS, OR (B) BY INDEPENDENT
COUNSEL, IN A WRITTEN OPINION TO THE BOARD OF DIRECTORS, A COPY OF WHICH SHALL
BE DELIVERED TO INDEMNITEE, WHICH INDEPENDENT COUNSEL SHALL BE SELECTED BY THE
BOARD OF DIRECTORS IN ACCORDANCE WITH SECTION 2-418(E)(2)(II) OF THE MGCL AND
APPROVED BY THE INDEMNITEE, WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD,
OR (C) IF SO DIRECTED BY A MAJORITY OF THE MEMBERS OF THE BOARD OF DIRECTORS, BY
THE STOCKHOLDERS OF THE COMPANY.  IF IT IS SO DETERMINED THAT INDEMNITEE IS
ENTITLED TO INDEMNIFICATION, PAYMENT TO INDEMNITEE SHALL BE MADE WITHIN TEN DAYS
AFTER SUCH DETERMINATION.  INDEMNITEE SHALL COOPERATE WITH THE PERSON, PERSONS
OR ENTITY MAKING SUCH DETERMINATION WITH RESPECT TO INDEMNITEE’S ENTITLEMENT TO
INDEMNIFICATION, INCLUDING PROVIDING TO SUCH PERSON, PERSONS OR ENTITY UPON
REASONABLE ADVANCE REQUEST ANY DOCUMENTATION OR INFORMATION WHICH IS NOT
PRIVILEGED OR OTHERWISE PROTECTED FROM DISCLOSURE AND WHICH IS REASONABLY
AVAILABLE TO INDEMNITEE AND REASONABLY NECESSARY TO SUCH DETERMINATION IN THE
DISCRETION OF THE BOARD OF DIRECTORS OR INDEPENDENT COUNSEL IF RETAINED PURSUANT
TO CLAUSE (II)(B) OF THIS SECTION 10(B).  ANY EXPENSES INCURRED BY INDEMNITEE IN
SO COOPERATING WITH THE PERSON, PERSONS OR ENTITY MAKING SUCH DETERMINATION
SHALL BE BORNE BY THE COMPANY (IRRESPECTIVE OF THE DETERMINATION AS TO
INDEMNITEE’S ENTITLEMENT TO INDEMNIFICATION) AND THE COMPANY SHALL INDEMNIFY AND
HOLD INDEMNITEE HARMLESS THEREFROM.


 


(C)                                  THE COMPANY SHALL PAY THE REASONABLE FEES
AND EXPENSES OF INDEPENDENT COUNSEL, IF ONE IS APPOINTED.


 

Section 11.                                      Presumptions and Effect of
Certain Proceedings.

 


(A)                                  IN MAKING ANY DETERMINATION WITH RESPECT TO
ENTITLEMENT TO INDEMNIFICATION HEREUNDER, THE PERSON OR PERSONS OR ENTITY MAKING
SUCH DETERMINATION SHALL PRESUME THAT INDEMNITEE IS ENTITLED TO INDEMNIFICATION
UNDER THIS AGREEMENT IF INDEMNITEE HAS

 

5

--------------------------------------------------------------------------------


 


SUBMITTED A REQUEST FOR INDEMNIFICATION IN ACCORDANCE WITH SECTION 10(A) OF THIS
AGREEMENT, AND THE COMPANY SHALL HAVE THE BURDEN OF PROOF TO OVERCOME THAT
PRESUMPTION IN CONNECTION WITH THE MAKING OF ANY DETERMINATION CONTRARY TO THAT
PRESUMPTION.


 

(b)                                 The termination of any Proceeding or of any
claim, issue or matter therein, by judgment, order, settlement or conviction,
upon a plea of nolo contendere or its equivalent, or entry of an order of
probation prior to judgment, does not create a presumption that Indemnitee did
not meet the requisite standard of conduct described herein for indemnification.


 


(C)                                  THE KNOWLEDGE AND/OR ACTIONS, OR FAILURE TO
ACT, OF ANY OTHER DIRECTOR, OFFICER, EMPLOYEE OR AGENT OF THE COMPANY OR ANY
OTHER DIRECTOR, TRUSTEE, OFFICER, PARTNER, MANAGER, MANAGING MEMBER, FIDUCIARY,
EMPLOYEE OR AGENT OF ANY OTHER FOREIGN OR DOMESTIC CORPORATION, PARTNERSHIP,
LIMITED LIABILITY COMPANY, JOINT VENTURE, TRUST, EMPLOYEE BENEFIT PLAN OR OTHER
ENTERPRISE SHALL NOT BE IMPUTED TO INDEMNITEE FOR PURPOSES OF DETERMINING ANY
OTHER RIGHT TO INDEMNIFICATION UNDER THIS AGREEMENT.


 

Section 12.                                      Remedies of Indemnitee.


 


(A)                                  IF (I) A DETERMINATION IS MADE PURSUANT TO
SECTION 10(B) OF THIS AGREEMENT THAT INDEMNITEE IS NOT ENTITLED TO
INDEMNIFICATION UNDER THIS AGREEMENT, (II) ADVANCE OF EXPENSES IS NOT TIMELY
MADE PURSUANT TO SECTION 9 OF THIS AGREEMENT, (III) NO DETERMINATION OF
ENTITLEMENT TO INDEMNIFICATION SHALL HAVE BEEN MADE PURSUANT TO SECTION 10(B) OF
THIS AGREEMENT WITHIN 30 DAYS AFTER RECEIPT BY THE COMPANY OF THE REQUEST FOR
INDEMNIFICATION, (IV) PAYMENT OF INDEMNIFICATION IS NOT MADE PURSUANT TO
SECTION 7 OF THIS AGREEMENT WITHIN TEN DAYS AFTER RECEIPT BY THE COMPANY OF A
WRITTEN REQUEST THEREFOR, OR (V) PAYMENT OF INDEMNIFICATION IS NOT MADE WITHIN
TEN DAYS AFTER A DETERMINATION HAS BEEN MADE THAT INDEMNITEE IS ENTITLED TO
INDEMNIFICATION, INDEMNITEE SHALL BE ENTITLED TO AN ADJUDICATION IN AN
APPROPRIATE COURT LOCATED IN THE STATE OF MARYLAND, OR IN ANY OTHER COURT OF
COMPETENT JURISDICTION, OF HIS ENTITLEMENT TO SUCH INDEMNIFICATION OR ADVANCE OF
EXPENSES.  ALTERNATIVELY, INDEMNITEE, AT HIS OPTION, MAY SEEK AN AWARD IN
ARBITRATION TO BE CONDUCTED BY A SINGLE ARBITRATOR PURSUANT TO THE COMMERCIAL
ARBITRATION RULES OF THE AMERICAN ARBITRATION ASSOCIATION.  INDEMNITEE SHALL
COMMENCE A PROCEEDING SEEKING AN ADJUDICATION OR AN AWARD IN ARBITRATION WITHIN
180 DAYS FOLLOWING THE DATE ON WHICH INDEMNITEE FIRST HAS THE RIGHT TO COMMENCE
SUCH PROCEEDING PURSUANT TO THIS SECTION 12(A); PROVIDED, HOWEVER, THAT THE
FOREGOING CLAUSE SHALL NOT APPLY TO A PROCEEDING BROUGHT BY INDEMNITEE TO
ENFORCE HIS RIGHTS UNDER SECTION 7 OF THIS AGREEMENT.


 


(B)                                 IN ANY JUDICIAL PROCEEDING OR ARBITRATION
COMMENCED PURSUANT TO THIS SECTION 12, INDEMNITEE SHALL BE PRESUMED TO BE
ENTITLED TO INDEMNIFICATION OR ADVANCE OF EXPENSES, AS THE CASE MAY BE, UNDER
THIS AGREEMENT AND THE COMPANY SHALL HAVE THE BURDEN OF PROVING THAT INDEMNITEE
IS NOT ENTITLED TO INDEMNIFICATION OR ADVANCE OF EXPENSES, AS THE CASE MAY BE. 
IF INDEMNITEE COMMENCES A JUDICIAL PROCEEDING OR ARBITRATION PURSUANT TO THIS
SECTION 12, INDEMNITEE SHALL NOT BE REQUIRED TO REIMBURSE THE COMPANY FOR ANY
ADVANCES PURSUANT TO SECTION 9 OF THIS AGREEMENT UNTIL A FINAL DETERMINATION IS
MADE WITH RESPECT TO INDEMNITEE’S ENTITLEMENT TO INDEMNIFICATION (AS TO WHICH
ALL RIGHTS OF APPEAL HAVE BEEN EXHAUSTED OR LAPSED).  THE COMPANY SHALL, TO THE
FULLEST EXTENT NOT PROHIBITED BY LAW, BE PRECLUDED FROM ASSERTING IN ANY
JUDICIAL PROCEEDING OR ARBITRATION COMMENCED PURSUANT TO THIS SECTION 12 THAT
THE PROCEDURES AND PRESUMPTIONS OF THIS AGREEMENT ARE NOT VALID, BINDING AND
ENFORCEABLE AND SHALL

 

6

--------------------------------------------------------------------------------


 


STIPULATE IN ANY SUCH COURT OR BEFORE ANY SUCH ARBITRATOR THAT THE COMPANY IS
BOUND BY ALL OF THE PROVISIONS OF THIS AGREEMENT.


 


(C)                                  IF A DETERMINATION SHALL HAVE BEEN MADE
PURSUANT TO SECTION 10(B) OF THIS AGREEMENT THAT INDEMNITEE IS ENTITLED TO
INDEMNIFICATION, THE COMPANY SHALL BE BOUND BY SUCH DETERMINATION IN ANY
JUDICIAL PROCEEDING OR ARBITRATION COMMENCED PURSUANT TO THIS SECTION 12, ABSENT
A MISSTATEMENT BY INDEMNITEE OF A MATERIAL FACT, OR AN OMISSION OF A MATERIAL
FACT NECESSARY TO MAKE INDEMNITEE’S STATEMENT NOT MATERIALLY MISLEADING, IN
CONNECTION WITH THE REQUEST FOR INDEMNIFICATION.


 


(D)                                 IN THE EVENT THAT INDEMNITEE, PURSUANT TO
THIS SECTION 12, SEEKS A JUDICIAL ADJUDICATION OF OR AN AWARD IN ARBITRATION TO
ENFORCE HIS RIGHTS UNDER, OR TO RECOVER DAMAGES FOR BREACH OF, THIS AGREEMENT,
INDEMNITEE SHALL BE ENTITLED TO RECOVER FROM THE COMPANY, AND SHALL BE
INDEMNIFIED BY THE COMPANY FOR, ANY AND ALL EXPENSES ACTUALLY AND REASONABLY
INCURRED BY HIM IN SUCH JUDICIAL ADJUDICATION OR ARBITRATION.  IF IT SHALL BE
DETERMINED IN SUCH JUDICIAL ADJUDICATION OR ARBITRATION THAT INDEMNITEE IS
ENTITLED TO RECEIVE PART BUT NOT ALL OF THE INDEMNIFICATION OR ADVANCE OF
EXPENSES SOUGHT, THE EXPENSES INCURRED BY INDEMNITEE IN CONNECTION WITH SUCH
JUDICIAL ADJUDICATION OR ARBITRATION SHALL BE APPROPRIATELY PRORATED.


 


(E)                                  INTEREST SHALL BE PAID BY THE COMPANY TO
INDEMNITEE AT THE MAXIMUM RATE ALLOWED TO BE CHARGED FOR JUDGMENTS UNDER THE
COURTS AND JUDICIAL PROCEEDINGS ARTICLE OF THE ANNOTATED CODE OF MARYLAND FOR
AMOUNTS WHICH THE COMPANY PAYS OR IS OBLIGATED TO PAY HEREUNDER FOR THE PERIOD
COMMENCING WITH THE DATE ON WHICH INDEMNITEE REQUESTS INDEMNIFICATION,
REIMBURSEMENT OR ADVANCEMENT OF ANY EXPENSES AND ENDING ON THE DATE SUCH PAYMENT
IS MADE TO INDEMNITEE BY THE COMPANY.


 

Section 13.                                      Defense of the Underlying
Proceeding.


 


(A)                                  INDEMNITEE SHALL NOTIFY THE COMPANY
PROMPTLY IN WRITING UPON BEING SERVED ANY SUMMONS, CITATION, SUBPOENA,
COMPLAINT, INDICTMENT, REQUEST OR OTHER DOCUMENT RELATING TO ANY PROCEEDING
WHICH MAY RESULT IN THE RIGHT TO INDEMNIFICATION OR THE ADVANCE OF EXPENSES
HEREUNDER AND SHALL INCLUDE WITH SUCH NOTICE A DESCRIPTION OF THE NATURE OF THE
PROCEEDING AND A SUMMARY OF THE FACTS UNDERLYING THE PROCEEDING.  THE FAILURE TO
GIVE ANY SUCH NOTICE SHALL NOT DISQUALIFY INDEMNITEE FROM THE RIGHT, OR
OTHERWISE AFFECT IN ANY MANNER ANY RIGHT OF INDEMNITEE, TO INDEMNIFICATION OR
THE ADVANCE OF EXPENSES UNDER THIS AGREEMENT UNLESS THE COMPANY’S ABILITY TO
DEFEND IN SUCH PROCEEDING OR TO OBTAIN PROCEEDS UNDER ANY INSURANCE POLICY IS
MATERIALLY AND ADVERSELY PREJUDICED THEREBY, AND THEN ONLY TO THE EXTENT THE
COMPANY IS THEREBY ACTUALLY SO PREJUDICED.


 


(B)                                 SUBJECT TO THE PROVISIONS OF THE LAST
SENTENCE OF THIS SECTION 13(B) AND OF SECTION 13(C) BELOW, THE COMPANY SHALL
HAVE THE RIGHT TO DEFEND INDEMNITEE IN ANY PROCEEDING WHICH MAY GIVE RISE TO
INDEMNIFICATION HEREUNDER; PROVIDED, HOWEVER, THAT THE COMPANY SHALL NOTIFY
INDEMNITEE OF ANY SUCH DECISION TO DEFEND WITHIN 15 CALENDAR DAYS FOLLOWING
RECEIPT OF NOTICE OF ANY SUCH PROCEEDING UNDER SECTION 13(A) ABOVE.  THE COMPANY
SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF INDEMNITEE, WHICH SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED, CONSENT TO THE ENTRY OF ANY JUDGMENT AGAINST
INDEMNITEE OR ENTER INTO ANY SETTLEMENT OR COMPROMISE WHICH (I) INCLUDES AN
ADMISSION OF FAULT OF INDEMNITEE, (II) DOES NOT INCLUDE, AS AN

 

7

--------------------------------------------------------------------------------


 


UNCONDITIONAL TERM THEREOF, THE FULL RELEASE OF INDEMNITEE FROM ALL LIABILITY IN
RESPECT OF SUCH PROCEEDING, WHICH RELEASE SHALL BE IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO INDEMNITEE OR (III) WOULD IMPOSE ANY EXPENSE,
JUDGMENT, FINE, PENALTY OR LIMITATION ON INDEMNITEE.  THIS SECTION 13(B) SHALL
NOT APPLY TO A PROCEEDING BROUGHT BY INDEMNITEE UNDER SECTION 12 ABOVE.


 


(C)                                  NOTWITHSTANDING THE PROVISIONS OF
SECTION 13(B) ABOVE, IF IN A PROCEEDING TO WHICH INDEMNITEE IS A PARTY BY REASON
OF INDEMNITEE’S CORPORATE STATUS, (I) INDEMNITEE REASONABLY CONCLUDES, BASED
UPON AN OPINION OF COUNSEL APPROVED BY THE COMPANY, WHICH APPROVAL SHALL NOT BE
UNREASONABLY WITHHELD, THAT HE MAY HAVE SEPARATE DEFENSES OR COUNTERCLAIMS TO
ASSERT WITH RESPECT TO ANY ISSUE WHICH MAY NOT BE CONSISTENT WITH OTHER
DEFENDANTS IN SUCH PROCEEDING, (II) INDEMNITEE REASONABLY CONCLUDES, BASED UPON
AN OPINION OF COUNSEL APPROVED BY THE COMPANY, WHICH APPROVAL SHALL NOT BE
UNREASONABLY WITHHELD, THAT AN ACTUAL OR APPARENT CONFLICT OF INTEREST OR
POTENTIAL CONFLICT OF INTEREST EXISTS BETWEEN INDEMNITEE AND THE COMPANY, OR
(III) IF THE COMPANY FAILS TO ASSUME THE DEFENSE OF SUCH PROCEEDING IN A TIMELY
MANNER, INDEMNITEE SHALL BE ENTITLED TO BE REPRESENTED BY SEPARATE LEGAL COUNSEL
OF INDEMNITEE’S CHOICE, SUBJECT TO THE PRIOR APPROVAL OF THE COMPANY, WHICH
SHALL NOT BE UNREASONABLY WITHHELD, AT THE EXPENSE OF THE COMPANY.  IN ADDITION,
IF THE COMPANY FAILS TO COMPLY WITH ANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT
OR IN THE EVENT THAT THE COMPANY OR ANY OTHER PERSON TAKES ANY ACTION TO DECLARE
THIS AGREEMENT VOID OR UNENFORCEABLE, OR INSTITUTES ANY PROCEEDING TO DENY OR TO
RECOVER FROM INDEMNITEE THE BENEFITS INTENDED TO BE PROVIDED TO INDEMNITEE
HEREUNDER, INDEMNITEE SHALL HAVE THE RIGHT TO RETAIN COUNSEL OF INDEMNITEE’S
CHOICE, SUBJECT TO THE PRIOR APPROVAL OF THE COMPANY, WHICH SHALL NOT BE
UNREASONABLY WITHHELD, AT THE EXPENSE OF THE COMPANY (SUBJECT TO
SECTION 12(D) OF THIS AGREEMENT), TO REPRESENT INDEMNITEE IN CONNECTION WITH ANY
SUCH MATTER.


 

Section 14.                                      Non-Exclusivity; Survival of
Rights; Subrogation.


 


(A)                                  THE RIGHTS OF INDEMNIFICATION AND ADVANCE
OF EXPENSES AS PROVIDED BY THIS AGREEMENT SHALL NOT BE DEEMED EXCLUSIVE OF ANY
OTHER RIGHTS TO WHICH INDEMNITEE MAY AT ANY TIME BE ENTITLED UNDER APPLICABLE
LAW, THE CHARTER OR BYLAWS OF THE COMPANY, ANY AGREEMENT OR A RESOLUTION OF THE
STOCKHOLDERS ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS OR OF THE
BOARD OF DIRECTORS, OR OTHERWISE.  UNLESS CONSENTED TO IN WRITING BY INDEMNITEE,
NO AMENDMENT, ALTERATION OR REPEAL OF THIS AGREEMENT OR OF ANY PROVISION HEREOF
SHALL LIMIT OR RESTRICT ANY RIGHT OF INDEMNITEE UNDER THIS AGREEMENT IN RESPECT
OF ANY ACTION TAKEN OR OMITTED BY SUCH INDEMNITEE IN HIS CORPORATE STATUS PRIOR
TO SUCH AMENDMENT, ALTERATION OR REPEAL, REGARDLESS OF WHETHER A CLAIM WITH
RESPECT TO SUCH ACTION OR INACTION IS RAISED PRIOR OR SUBSEQUENT TO SUCH
AMENDMENT, ALTERATION OR REPEAL.  NO RIGHT OR REMEDY HEREIN CONFERRED IS
INTENDED TO BE EXCLUSIVE OF ANY OTHER RIGHT OR REMEDY, AND EVERY OTHER RIGHT OR
REMEDY SHALL BE CUMULATIVE AND IN ADDITION TO EVERY OTHER RIGHT OR REMEDY GIVEN
HEREUNDER OR NOW OR HEREAFTER EXISTING AT LAW OR IN EQUITY OR OTHERWISE.  THE
ASSERTION OF ANY RIGHT OR REMEDY HEREUNDER, OR OTHERWISE, SHALL NOT PROHIBIT THE
CONCURRENT ASSERTION OR EMPLOYMENT OF ANY OTHER RIGHT OR REMEDY.


 


(B)                                 IN THE EVENT OF ANY PAYMENT UNDER THIS
AGREEMENT, THE COMPANY SHALL BE SUBROGATED TO THE EXTENT OF SUCH PAYMENT TO ALL
OF THE RIGHTS OF RECOVERY OF INDEMNITEE, WHO SHALL EXECUTE ALL PAPERS REQUIRED
AND TAKE ALL ACTION NECESSARY TO SECURE SUCH RIGHTS, INCLUDING EXECUTION OF SUCH
DOCUMENTS AS ARE NECESSARY TO ENABLE THE COMPANY TO BRING SUIT TO ENFORCE SUCH
RIGHTS.

 

8

--------------------------------------------------------------------------------


 

Section 15.                                      Insurance.  The Company will
use its reasonable best efforts to acquire directors and officers liability
insurance, on terms and conditions deemed appropriate by the Board of Directors,
with the advice of counsel, covering Indemnitee or any claim made against
Indemnitee by reason of his Corporate Status and covering the Company for any
indemnification or advance of Expenses made by the Company to Indemnitee for any
claims made against Indemnitee by reason of his Corporate Status.  Without in
any way limiting any other obligation under this Agreement, the Company shall
indemnify Indemnitee for any payment by Indemnitee arising out of the amount of
any deductible or retention and the amount of any excess of the aggregate of all
judgments, penalties, fines, settlements and Expenses incurred by Indemnitee in
connection with a Proceeding over the coverage of any insurance referred to in
the previous sentence.  The purchase, establishment and maintenance of any such
insurance shall not in any way limit or affect the rights or obligations of the
Company or Indemnitee under this Agreement except as expressly provided herein,
and the execution and delivery of this Agreement by the Company and the
Indemnitee shall not in any way limit or affect the rights or obligations of the
Company under any such insurance policies.  If, at the time the Company receives
notice from any source of a Proceeding to which Indemnitee is a party or a
participant (as a witness or otherwise), and the Company has director and
officer liability insurance in effect, the Company shall give prompt notice of
such Proceeding to the insurers in accordance with the procedures set forth in
the respective policies.


 

Section 16.                                      Coordination of Payments.  The
Company shall not be liable under this Agreement to make any payment of amounts
otherwise indemnifiable or payable or reimbursable as Expenses hereunder if and
to the extent that Indemnitee has otherwise actually received such payment under
any insurance policy, contract, agreement or otherwise.


 

Section 17.                                      Reports to Stockholders.  To
the extent required by the MGCL, the Company shall report in writing to its
stockholders the payment of any amounts for indemnification of, or advance of
expenses to, Indemnitee under this Agreement arising out of a Proceeding by or
in the right of the Company with the notice of the meeting of stockholders of
the Company next following the date of the payment of any such indemnification
or advance of expenses or prior to such meeting.


 

Section 18.                                      Duration of Agreement; Binding
Effect.


 


(A)                                  THIS AGREEMENT SHALL SUPERSEDE IN ITS
ENTIRETY ANY AND ALL PRIOR INDEMNIFICATION AGREEMENTS BETWEEN THE INDEMNITEE AND
THE COMPANY.  THE INDEMNIFICATION AND ADVANCE OF EXPENSES PROVIDED BY, OR
GRANTED PURSUANT TO, THIS AGREEMENT SHALL BE BINDING UPON AND BE ENFORCEABLE BY
THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS (INCLUDING ANY
DIRECT OR INDIRECT SUCCESSOR BY PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE TO
ALL OR SUBSTANTIALLY ALL OF THE BUSINESS OR ASSETS OF THE COMPANY), SHALL
CONTINUE AS TO AN INDEMNITEE WHO HAS CEASED TO BE A DIRECTOR, OFFICER, EMPLOYEE
OR AGENT OF THE COMPANY OR A DIRECTOR, TRUSTEE, OFFICER, PARTNER, MANAGER,
MANAGING MEMBER, FIDUCIARY, EMPLOYEE OR AGENT OF ANY OTHER FOREIGN OR DOMESTIC
CORPORATION, PARTNERSHIP, LIMITED LIABILITY COMPANY, JOINT VENTURE, TRUST,
EMPLOYEE BENEFIT PLAN OR OTHER ENTERPRISE THAT SUCH PERSON IS OR WAS SERVING IN
SUCH CAPACITY AT THE REQUEST OF THE COMPANY, AND SHALL INURE TO THE BENEFIT OF
INDEMNITEE AND HIS SPOUSE, ASSIGNS, HEIRS, DEVISEES, EXECUTORS AND
ADMINISTRATORS AND OTHER LEGAL REPRESENTATIVES.

 

9

--------------------------------------------------------------------------------


 


(B)                                 THE COMPANY SHALL REQUIRE AND CAUSE ANY
SUCCESSOR (WHETHER DIRECT OR INDIRECT BY PURCHASE, MERGER, CONSOLIDATION OR
OTHERWISE) TO ALL, SUBSTANTIALLY ALL OR A SUBSTANTIAL PART, OF THE BUSINESS
AND/OR ASSETS OF THE COMPANY, BY WRITTEN AGREEMENT IN FORM AND SUBSTANCE
SATISFACTORY TO INDEMNITEE, EXPRESSLY TO ASSUME AND AGREE TO PERFORM THIS
AGREEMENT IN THE SAME MANNER AND TO THE SAME EXTENT THAT THE COMPANY WOULD BE
REQUIRED TO PERFORM IF NO SUCH SUCCESSION HAD TAKEN PLACE.


 


(C)                                  THE COMPANY AND INDEMNITEE AGREE HEREIN
THAT A MONETARY REMEDY FOR BREACH OF THIS AGREEMENT, AT SOME LATER DATE, MAY BE
INADEQUATE, IMPRACTICABLE AND DIFFICULT OF PROOF, AND FURTHER AGREE THAT SUCH
BREACH MAY CAUSE INDEMNITEE IRREPARABLE HARM.  ACCORDINGLY, THE PARTIES HERETO
AGREE THAT INDEMNITEE MAY ENFORCE THIS AGREEMENT BY SEEKING INJUNCTIVE RELIEF
AND/OR SPECIFIC PERFORMANCE HEREOF, WITHOUT ANY NECESSITY OF SHOWING ACTUAL
DAMAGE OR IRREPARABLE HARM AND THAT BY SEEKING INJUNCTIVE RELIEF AND/OR SPECIFIC
PERFORMANCE, INDEMNITEE SHALL NOT BE PRECLUDED FROM SEEKING OR OBTAINING ANY
OTHER RELIEF TO WHICH HE MAY BE ENTITLED.  INDEMNITEE SHALL FURTHER BE ENTITLED
TO SUCH SPECIFIC PERFORMANCE AND INJUNCTIVE RELIEF, INCLUDING TEMPORARY
RESTRAINING ORDERS, PRELIMINARY INJUNCTIONS AND PERMANENT INJUNCTIONS, WITHOUT
THE NECESSITY OF POSTING BONDS OR OTHER UNDERTAKINGS IN CONNECTION THEREWITH. 
THE COMPANY ACKNOWLEDGES THAT, IN THE ABSENCE OF A WAIVER, A BOND OR UNDERTAKING
MAY BE REQUIRED OF INDEMNITEE BY A COURT, AND THE COMPANY HEREBY WAIVES ANY SUCH
REQUIREMENT OF SUCH A BOND OR UNDERTAKING.


 

Section 19.                                      Severability.  If any provision
or provisions of this Agreement shall be held to be invalid, illegal or
unenforceable for any reason whatsoever: (a) the validity, legality and
enforceability of the remaining provisions of this Agreement (including, without
limitation, each portion of any Section, paragraph or sentence of this Agreement
containing any such provision held to be invalid, illegal or unenforceable that
is not itself invalid, illegal or unenforceable) shall not in any way be
affected or impaired thereby and shall remain enforceable to the fullest extent
permitted by law; (b) such provision or provisions shall be deemed reformed to
the extent necessary to conform to applicable law and to give the maximum effect
to the intent of the parties hereto; and (c) to the fullest extent possible, the
provisions of this Agreement (including, without limitation, each portion of any
section, paragraph or sentence of this Agreement containing any such provision
held to be invalid, illegal or unenforceable, that is not itself invalid,
illegal or unenforceable) shall be construed so as to give effect to the intent
manifested thereby.


 

Section 20.                                      Exception to Right of
Indemnification or Advance of Expenses.  Notwithstanding any other provision of
this Agreement, Indemnitee shall not be entitled to indemnification or advance
of Expenses under this Agreement with respect to any Proceeding brought by
Indemnitee, unless (a) the Proceeding is brought to enforce indemnification
under this Agreement or otherwise or (b) the Company’s Bylaws, as amended, the
Charter, a resolution of the stockholders entitled to vote generally in the
election of directors or of the Board of Directors or an agreement approved by
the Board of Directors to which the Company is a party expressly provide
otherwise.


 

Section 21.                                      Identical Counterparts.  This
Agreement may be executed in one or more counterparts, each of which shall for
all purposes be deemed to be an original but all of which together shall
constitute one and the same Agreement.  One such counterpart signed by the party

 

10

--------------------------------------------------------------------------------


 


AGAINST WHOM ENFORCEABILITY IS SOUGHT SHALL BE SUFFICIENT TO EVIDENCE THE
EXISTENCE OF THIS AGREEMENT.


 

Section 22.                                      Headings.  The headings of the
paragraphs of this Agreement are inserted for convenience only and shall not be
deemed to constitute part of this Agreement or to affect the construction
thereof.


 

Section 23.                                      Modification and Waiver.  No
supplement, modification or amendment of this Agreement shall be binding unless
executed in writing by both of the parties hereto.  No waiver of any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of any
other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.


 

Section 24.                                      Notices.  All notices,
requests, demands and other communications hereunder shall be in writing and
shall be deemed to have been duly given if (i) delivered by hand and receipted
for by the party to whom said notice or other communication shall have been
directed or (ii) mailed by certified or registered mail with postage prepaid, on
the third business day after the date on which it is so mailed:


 


(A)                                  IF TO INDEMNITEE, TO THE ADDRESS SET FORTH
ON THE SIGNATURE PAGE HERETO.


 


(B)                                 IF TO THE COMPANY, TO:


 

The Macerich Company

401 Wilshire Blvd., Suite 700

Santa Monica, CA 90401

Attn:  Chief Legal Officer

 

or to such other address as may have been furnished in writing to Indemnitee by
the Company or to the Company by Indemnitee, as the case may be.

 

Section 25.                                      Governing Law.  The parties
agree that this Agreement shall be governed by, and construed and enforced in
accordance with, the laws of the State of Maryland, without regard to its
conflicts of laws rules.


 

Section 26.                                      Miscellaneous.  Use of the
masculine pronoun shall be deemed to include usage of the feminine pronoun where
appropriate.

 

[SIGNATURE PAGE FOLLOWS]

 

11

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

COMPANY:

 

 

 

THE MACERICH COMPANY

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

INDEMNITEE

 

 

 

 

 

 

 

Name:

 

Address:

 

12

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF UNDERTAKING TO REPAY EXPENSES ADVANCED

 

The Board of Directors of The Macerich Company

 

Re:  Undertaking to Repay Expenses Advanced

 

Ladies and Gentlemen:

 

This undertaking is being provided pursuant to that certain Indemnification
Agreement dated the            day of                             , 20        ,
by and between                                                     , a Maryland
corporation (the “Company”), and the undersigned Indemnitee (the
“Indemnification Agreement”), pursuant to which I am entitled to advance of
expenses in connection with [Description of Proceeding] (the “Proceeding”).

 

Terms used herein and not otherwise defined shall have the meanings specified in
the Indemnification Agreement.

 

I am subject to the Proceeding by reason of my Corporate Status or by reason of
alleged actions or omissions by me in such capacity.  I hereby affirm my good
belief that at all times, insofar as I was involved as [a director] [an officer]
of the Company, in any of the facts or events giving rise to the Proceeding, I
(1) did not act with bad faith or active or deliberate dishonesty, (2) did not
receive any improper personal benefit in money, property or services and (3) in
the case of any criminal proceeding, had no reasonable cause to believe that any
act or omission by me was unlawful.

 

In consideration of the advance of Expenses by the Company for reasonable
attorneys’ fees and related expenses incurred by me in connection with the
Proceeding (the “Advanced Expenses”), I hereby agree that if, in connection with
the Proceeding, it is established that (1) an act or omission by me was material
to the matter giving rise to the Proceeding and (a) was committed in bad faith
or (b) was the result of active and deliberate dishonesty or (2) I actually
received an improper personal benefit in money, property or services or (3) in
the case of any criminal proceeding, I had reasonable cause to believe that the
act or omission was unlawful, then I shall promptly reimburse the portion of the
Advanced Expenses relating to the claims, issues or matters in the Proceeding as
to which the foregoing findings have been established.

 

IN WITNESS WHEREOF, I have executed this Affirmation and Undertaking on this
       day of                                         , 20        .

 

--------------------------------------------------------------------------------
